Exhibit 10.1

VOTING AGREEMENT

     THIS VOTING AGREEMENT (this “Agreement”) is made and entered into this 10th
day of July 2008 by and among Rohm and Haas Company, a Delaware corporation (the
“Company”), The Dow Chemical Company (the “Purchaser”), and each of (i) John C.
Haas, John Otto Haas, Thomas Willaman Haas, William David Haas and Wachovia
Bank, N.A., as trustees of the trust (Tax Identification No. 23-6226975) (the
“First 1945 Trust”) formed pursuant to the agreement dated December 20, 1945,
between Otto Haas, as grantor, and Girard Trust Company, Phoebe W. Haas, John C.
Haas and F. Otto Haas, as original trustees, (ii) John C. Haas, John Otto Haas,
Thomas Willaman Haas, William David Haas and Wachovia Bank, N.A., as trustees of
the trust (Tax Identification No. 23-6226976) (the “Second 1945 Trust”) formed
pursuant to the agreement dated December 21, 1945, between Phoebe W. Haas, as
grantor, and Girard Trust Company, Otto Haas, John C. Haas and F. Otto Haas, as
original trustees, (iii) John C. Haas, John Otto Haas, Thomas Willaman Haas,
William David Haas and Wachovia Bank, N.A., as trustees of the trust (Tax
Identification No. 23-6233446) (the “1955 Trust”) formed pursuant to the trust
agreement dated August 3, 1955, between Otto Haas, as grantor, and F. Otto Haas,
John C. Haas and The Philadelphia National Bank, as original trustees, (iv) John
C. Haas, John Otto Haas, Thomas Willaman Haas, William David Haas and Wachovia
Bank, N.A., as trustees of the trust (Tax Identification No. 23-6233448) (the
“1956 Trust”) formed pursuant to the trust agreement dated as of September 28,
1956, between Otto Haas, as grantor, and F. Otto Haas, John C. Haas and The
Philadelphia National Bank, as original trustees, (v) Carole Haas Gravagno, John
Otto Haas, Thomas Willaman Haas and William David Haas as trustees of the Trust
A - for issue of F. Otto Haas (Tax Identification No. 23-6524491) (the “1961
Trust A”) formed pursuant to the trust agreement dated August 24, 1961, between
Phoebe W. Haas, as grantor, and F. Otto Haas and John C. Haas, as original
trustees, and (vi) John C. Haas, David W. Haas, Leonard C. Haas and Frederick R.
Haas as trustees of the Trust B - for issue of John C. Haas (Tax Identification
No. 23-6524492) (the “1961 Trust B” and, together with the First 1945 Trust, the
Second 1945 Trust, the 1955 Trust, the 1956 Trust and the 1961 Trust A, the
“Shareholders” and each a “Shareholder”) formed pursuant to the trust agreement
dated August 24, 1961, between Phoebe W. Haas, as grantor, and F. Otto Haas and
John C. Haas, as original trustees.

     WHEREAS, concurrently herewith the Purchaser, Ramses Acquisition Corp., a
Delaware corporation wholly owned by the Purchaser (“Merger Sub”), and the
Company are entering into an Agreement and Plan of Merger (the “Merger
Agreement”) (unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed thereto in the Merger Agreement) pursuant to
which the Purchaser will acquire the Company by merging Merger Sub with and into
the Company (the “Merger”), with the Company surviving the Merger as the
surviving corporation (the “Surviving Corporation”), subject to the terms and
conditions of the Merger Agreement;

     WHEREAS, as of the date hereof, each Shareholder is the record and
beneficial owner of, and has the right to vote and dispose of, that number of
shares of Company Common Stock (such shares, together with any other capital
stock of the Company acquired by such Shareholder after the date hereof whether
acquired directly or indirectly, upon the exercise of options, conversion of
convertible securities or otherwise or in the event of any change in the capital
stock of the Company by reason of a stock dividend, split-up, merger,
recapitalization,

--------------------------------------------------------------------------------

combination, exchange of shares or similar transactions or any other
extraordinary change in the corporate or capital structure of the Company, being
collectively referred to herein as the “Shares”) set forth opposite its name on
Schedule 1 hereto; and

     WHEREAS, receipt of shareholder approval is a condition to the consummation
of the Merger.

     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I
VOTING

     Section 1.1     Agreement to Vote. Each Shareholder irrevocably and
unconditionally hereby agrees that from and after the date hereof until the
earlier of (a) receipt of the Company Stockholder Approval and (b) the
termination of the Merger Agreement (such earliest time, the “Expiration Time”),
at any meeting (whether annual or special and each adjourned or postponed
meeting) of the Company’s shareholders, however called, or in connection with
any written consent of the Company’s shareholders, each Shareholder will (i)
appear at such meeting or otherwise cause its Owned Shares (as defined below) to
be counted as present thereat for purposes of calculating a quorum and (ii) vote
or cause to be voted (including by written consent, if applicable) all of such
Shareholder’s Shares beneficially owned by such Shareholder as of the relevant
time (the “Owned Shares”), (A) for approval and adoption of the Merger Agreement
and the transactions contemplated by the Merger Agreement (without regard to any
Company Change of Recommendation), (B) against any Company Alternative Proposal,
without regard to the terms of such Company Alternative Proposal, or any other
transaction, proposal, agreement or action made in opposition to adoption of the
Merger Agreement or in competition or inconsistent with the Merger and the other
transactions contemplated by the Merger Agreement, (C) against any other action
that is intended or could prevent, impede, or, in any material respect,
interfere with, delay the transactions contemplated by the Merger Agreement, or
(D) in favor of any other matter necessary to the consummation of the
transactions contemplated by the Merger Agreement.

     Section 1.2     Restrictions on Transfers. The Shareholders hereby agree
that, from the date hereof until the Expiration Time, they shall not, directly
or indirectly, (a) sell, assign, transfer, give, mortgage, pledge, hypothecate,
issue, bequeath or in any manner encumber or dispose of, or permit to be sold,
assigned, transferred or to become subject to any Lien, whether voluntarily,
involuntarily or by operation of law, with or without consideration
(collectively, “Transfer”), any Owned Shares, (b) deposit any Owned Shares into
a voting trust or enter into a voting agreement or arrangement or grant any
proxy or power of attorney with respect thereto that is inconsistent with this
Agreement, or (c) agree (whether or not in writing) to take any of the actions
referred to in the foregoing clause (a) or (b). Notwithstanding clauses (a) and
(c) of the immediately preceding sentence, the Shareholders may sell for cash to
the Company or to any third party pursuant to any brokers’ transactions in
accordance with Rule 144 of the Securities Act of 1933, as amended, up to that
number of Owned Shares that (together with any dividends paid by the Company on
such Owned Shares) is sufficient to pay the fees and expenses

2

--------------------------------------------------------------------------------

of the Shareholders and to provide for distributions by the Shareholders to
their respective beneficiaries in amounts consistent with past practice,
provided that the Shareholders shall not be entitled to sell Owned Shares, in
the aggregate, in excess of one percent of the Company’s outstanding Common
Stock in any three month period.

     Section 1.3     Inconsistent Agreements. Each Shareholder hereby agrees
that, prior to the Expiration Time, he, she or it shall not enter into any
agreement, contract or understanding with any person directly or indirectly to
vote, grant a proxy or power of attorney or give instructions with respect to
the voting of such Shareholder’s Owned Shares in any manner which is
inconsistent with this Agreement.

ARTICLE II
NO SOLICITATION

     Section 2.1     Restricted Activities. Prior to the Expiration Time, each
Shareholder in his, her or its capacity as a shareholder of the Company shall
not, and shall use its reasonable best efforts to cause its Representatives not
to, directly or indirectly: (a) solicit, initiate or knowingly encourage or take
any other action knowingly to facilitate, any inquiry with respect to, or the
making, submission or announcement of, any proposal or offer that constitutes,
or may reasonably be expected to constitute, a Company Alternative Proposal, (b)
enter into, maintain, participate in or continue any discussions or negotiations
regarding, or furnish to any person (as defined in the Merger Agreement) any
nonpublic information with respect to, any proposal that constitutes, or may
reasonably be expected to constitute, a Company Alternative Proposal, or in
response to any inquiries or proposals that may reasonably be expected to lead
to any Company Alternative Proposal, except to notify such person as to the
existence of the provisions of this Section 2.1, (c) agree to, approve, endorse
or recommend any Company Alternative Proposal, (d) authorize or permit any
Representative of such Shareholder to take any such action or (e) enter into any
letter of intent or similar document or any agreement or commitment providing
for any Company Alternative Proposal (the activities specified in clauses (a)
through (e) being hereinafter referred to as the “Restricted Activities”);
provided, however, that if the Company is engaging in Restricted Activities that
the Shareholders reasonably believe are in compliance with the provisions of the
Merger Agreement, the Shareholders and their Representatives may participate
with the Company in such Restricted Activities.

     Section 2.2     Notification. Each Shareholder shall, and shall use its
reasonable best efforts to cause such Shareholder’s Representatives to,
immediately cease and cause to be terminated any discussions or negotiations
with any parties that may have been conducted heretofore with respect to a
Company Alternative Proposal. Each Shareholder shall promptly notify the
Purchaser orally (and then in writing within twenty-four (24) hours) after it
has received any proposal, inquiry, offer or request relating to or constituting
a Company Alternative Proposal, any request for discussions or negotiations, or
any request for information relating to such Shareholder in connection with a
Company Alternative Proposal or a potential Company Alternative Proposal or for
access to the properties or books and records thereof of which it or any of its
Representatives is or becomes aware, or any amendments to the foregoing. Such
notice to the Purchaser shall indicate the identity of the person making such
proposal and the terms and conditions of such proposal, if any. Each Shareholder
shall also promptly provide the Purchaser with (i) a copy of any written notice
or other written communication from any person

3

--------------------------------------------------------------------------------

informing such Shareholder or its Representatives that it is considering making,
or has made a proposal regarding, a Company Alternative Proposal, (ii) a copy of
any Company Alternative Proposal (or any amendment thereof) received by the
Shareholder, and (iii) such other details of any such Company Alternative
Proposal that the Purchaser may reasonably request. Thereafter, such Shareholder
shall promptly (and in any event within twenty-four (24) hours) keep the
Purchaser reasonably informed on a current basis of any change to the terms of
any such Company Alternative Proposal. This Section 2.2 shall not apply to any
Company Alternative Proposal received by the Company. The receipt of any such
Company Alternative Proposal shall not relieve any Shareholder from any of its
obligations hereunder.

     Section 2.3     Capacity. Each Shareholder is signing this Agreement solely
in such Shareholder’s capacity as a shareholder of the Company and nothing
contained herein shall limit or affect any actions taken by any Shareholder, or
any trustee of any Shareholder, in his, her or its capacity as an officer or
director of the Company, and no action taken in any such capacity as an officer
or director shall be deemed to constitute a breach of this Agreement.

ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS
OF SHAREHOLDERS

     Section 3.1     Representations and Warranties. Each Shareholder represents
and warrants to the Company and the Purchaser as follows: (a) (i) each
Shareholder who is an individual has full legal right and capacity to execute
and deliver this Agreement, to perform such Shareholder’s obligations hereunder
and to consummate the transactions contemplated hereby, and (ii) each
Shareholder that is not an individual is an entity duly organized or formed,
and, if applicable, validly existing and in good standing under the laws of the
jurisdiction of its organization or formation, and such Shareholder has all
necessary power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby, (b) this Agreement has been duly executed and delivered by such
Shareholder and the execution, delivery and performance of this Agreement by
such Shareholder and the consummation of the transactions contemplated hereby
have been duly authorized by all necessary action on the part of such
Shareholder and no other actions or proceedings on the part of such Shareholder
are necessary to authorize this Agreement or to consummate the transactions
contemplated hereby, (c) assuming this Agreement constitutes the valid and
binding agreement of the Company and the Purchaser, this Agreement constitutes
the valid and binding agreement of such Shareholder, enforceable against such
Shareholder in accordance with its terms, (d) the execution and delivery of this
Agreement by such Shareholder does not, and the consummation of the transactions
contemplated hereby and the compliance with the provisions hereof will not,
conflict with or violate any organizational or formation document of such
Shareholder, any Law or agreement binding upon it, nor require any
authorization, consent or approval of, or filing with, any Governmental Entity,
except for filings with the Securities and Exchange Commission by the
Shareholders, and (e) except for such transfer restrictions of general
applicability as may be provided under the Securities Act of 1933, as amended,
and the “blue sky” laws of the various states of the United States, such
Shareholder owns, beneficially and of record, all of the Shares set forth
opposite such Shareholders’ name on Schedule 1 (and any additional Shares
acquired after the date hereof) free and clear of any proxy, voting restriction,
adverse claim or other Lien (other than any restrictions created by this

4

--------------------------------------------------------------------------------

Agreement) and has sole voting power and sole power of disposition with respect
to such Shareholder’s Owned Shares, with no restrictions on such Shareholder’s
rights of voting or disposition pertaining thereto (other than the Company’s
rights of first offer to the Owned Shares of certain Shareholders pursuant to
the trust documents of such Shareholders) and no person other than such
Shareholder has any right to direct or approve the voting or disposition of any
of such Shareholder’s Owned Shares.

     Section 3.2     Covenants. Each Shareholder:

                (a)       agrees, prior to the Expiration Time, not to take any
action that would make any representation or warranty of such Shareholder
contained herein untrue or incorrect or have or could have the effect of
preventing, impeding or interfering with or adversely affecting the performance
by such Shareholder of its obligations under this Agreement;

                (b)       hereby irrevocably waives, and agrees not to exercise,
any rights of appraisal or rights of dissent from the Merger that such
Shareholder may have; and

                (c)       agrees to promptly notify the Company and the
Purchaser of the number of any new Shares acquired by such Shareholder after the
date hereof and prior to the Expiration Time. Any such Shares shall be subject
to the terms of this Agreement as though owned by the Shareholder on the date
hereof.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES AND COVENANTS OF THE COMPANY

     Section 4.1     Representations and Warranties of the Company. The Company
represents and warrants to the Purchaser and each Shareholder as follows: (a)
each of this Agreement and the Merger Agreement has been duly and validly
authorized by the Company’s Board of Directors, (b) each of this Agreement and
the Merger Agreement has been duly executed and delivered by a duly authorized
officer or other representative of the Company and (c) assuming this Agreement
constitutes a valid and binding agreement of the Purchaser and each Shareholder,
this Agreement constitutes a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms.

     Section 4.2     Covenants. Solely in connection with the consummation of
the transactions contemplated by this Agreement and the Merger Agreement, the
Company hereby irrevocably waives, and agrees not to exercise, any rights of
first offer to the Owned Shares of any Shareholder that the Company may have.

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

     Section 5.1     Representations and Warranties of the Purchaser. The
Purchaser represents and warrants to the Company and each Shareholder as
follows: (a) each of this Agreement and the Merger Agreement has been duly and
validly authorized by the Purchaser’s Board of Directors, (b) each of this
Agreement and the Merger Agreement has been duly executed and delivered by a
duly authorized officer or other representative of the Purchaser and (c)
assuming this Agreement constitutes a valid and binding agreement of the Company
and each

5

--------------------------------------------------------------------------------

Shareholder, this Agreement constitutes a valid and binding agreement of the
Purchaser, enforceable against the Purchaser in accordance with its terms.

ARTICLE VI
TERMINATION

     Section 6.1     Termination. This Agreement shall automatically terminate
and be of no further force or effect upon the Expiration Time, other than (i)
Sections 3.2(b) and 4.2, which shall terminate upon termination of the Merger
Agreement, and (ii) this Section 6.1 and Article VII, which shall survive any
termination of this Agreement. No such termination shall relieve any party
hereto from any liability for any intentional breach of this Agreement occurring
prior to such termination; provided, that in the event of the termination of the
Merger Agreement and the payment by Company to Purchaser of the Termination Fee
(as defined in the Merger Agreement) pursuant to the provisions thereof, the
Shareholders shall have no liability for any breach of Article II occurring
prior to such termination.

ARTICLE VII
MISCELLANEOUS

     Section 7.1     Expenses. Except as otherwise may be agreed in writing, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring or
required to incur such expenses.

     Section 7.2     Notices. Any notice required to be given hereunder shall be
sufficient if in writing, and sent by facsimile transmission (provided that any
notice received by facsimile transmission or otherwise at the addressee’s
location on any business day after 5:00 p.m. (addressee’s local time) shall be
deemed to have been received at 9:00 a.m. (addressee’s local time) on the next
business day), by reliable overnight delivery service (with proof of service),
or hand delivery, addressed as follows:

To the Shareholders:                The First 1945 Trust  The Second 1945 Trust
    The 1955 Trust      The 1956 Trust      1961 Trust A      1961 Trust B     
Haas Trust Office  1717 Arch St., 14th Floor Philadelphia, PA 19103     Attn:   
Dr. Janet Haas, Executive Trust Advisor      Tel:    (215) 988-1830      Fax:   
(215) 557-8077 


6

--------------------------------------------------------------------------------

Wachovia Bank, N.A., as Trustee     Calibre          1500 Market Street, PA
4394      Philadelphia PA 19102      Attn:    Jason Davis and Jack Ginter     
Tel:    (215) 973-3155      Fax:    (215) 973-3191 / (215) 973-3190    With a
copy to:            Cravath, Swaine & Moore LLP     Worldwide Plaza      825
Eighth Avenue      New York, NY 10019      Attn:    Richard Hall and Daniel L.
Mosley      Tel:    (212) 474-1000      Fax:    (212) 474-3700    To the
Company:                Rohm and Haas Company      100 Independence Mall West   
  Philadelphia, PA 19106      Attn:    Executive Vice President, General
Counsel          and Corporate Secretary      Tel:    (215) 592-2915      Fax: 
  (215) 592-3726    With a copy to:            Wachtell, Lipton, Rosen & Katz  
  51 West 52nd Street      New York, NY 10019      Attn:    Daniel A. Neff and
Stephanie J. Seligman      Tel:    (212) 403-1000      Fax:    (212) 403-2000   
To the Purchaser:            The Dow Chemical Company     2030 Dow Center     
Midland, MI 48674      Attn:    Executive Vice President and General Counsel   
  Tel:    (989) 636-1000      Fax:    (989) 638-9347 


7

--------------------------------------------------------------------------------

With a copy to:                Shearman & Sterling LLP      599 Lexington
Avenue      New York, NY 10022      Attn:    John A. Marzulli, Jr. and Scott D.
Petepiece      Tel:    (212) 848-8590      Fax:    (212) 848-7179 


or to such other address as any party shall specify by written notice so given,
and such notice shall be deemed to have been delivered as of the date so
telecommunicated, personally delivered or scheduled to be received if so mailed.
Any party to this Agreement may notify any other party of any changes to the
address or any of the other details specified in this paragraph; provided,
however, that such notification shall only be effective on the date specified in
such notice or five (5) business days after the notice is given, whichever is
later. Rejection or other refusal to accept or the inability to deliver because
of changed address of which no notice was given shall be deemed to be receipt of
the notice as of the date of such rejection, refusal or inability to deliver.

     Section 7.3     Amendments, Waivers, Etc. At any time prior to the
Expiration Time, any provision of this Agreement may be amended or waived if,
and only if, such amendment or waiver is in writing and signed by the Company,
the Purchaser and the Shareholders. The failure of any party hereto to exercise
any right, power or remedy provided under this Agreement or otherwise available
in respect hereof at law or in equity, or to insist upon compliance by any other
party hereto with his, her or its obligations hereunder, shall not constitute a
waiver by such party of his, her or its right to exercise any such or other
right, power or remedy or to demand such compliance.

     Section 7.4     Successors and Assigns. Neither this Agreement nor any of
the rights, interests or obligations hereunder shall be assigned by any of the
parties hereto (whether by operation of law or otherwise) without the prior
written consent of the other parties.

     Section 7.5     No Third Party Beneficiaries. Nothing expressed or referred
to in this Agreement will be construed to give any person, other than the
parties to this Agreement, any legal or equitable right, remedy or claim under
or with respect to this Agreement or any provision of this Agreement.

     Section 7.6     No Partnership, Agency, or Joint Venture. This Agreement is
intended to create, and creates, a contractual relationship and is not intended
to create, and does not create, any agency, partnership, joint venture or any
like relationship between the parties hereto.

     Section 7.7     Entire Agreement. This Agreement (including the attachment
hereto) constitutes the entire agreement, and supersedes all other prior
agreements and understandings, both written and oral, between the parties, or
any of them, with respect to the subject matter hereof and thereof.

8

--------------------------------------------------------------------------------

     Section 7.8     Severability. Any term or provision of this Agreement which
is invalid or unenforceable in any jurisdiction shall, as to that jurisdiction,
be ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement in any other jurisdiction. If any provision of this Agreement is so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable.

     Section 7.9     Governing Law. This Agreement shall be governed by and
construed in accordance with the Laws of the State of Delaware, without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware.

     Section 7.10    Jurisdiction. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached and
that the parties would not have any adequate remedy at law. It is accordingly
agreed that the parties shall be entitled to an injunction or injunctions to
prevent breaches or threatened breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement exclusively in the
Delaware Court of Chancery, or in the event (but only in the event) that such
court does not have subject matter jurisdiction over such action or proceeding,
in the United States District Court for the District of Delaware or another
court sitting in the state of Delaware. The foregoing is in addition to any
other remedy to which any party is entitled at law, in equity or otherwise. In
addition, each of the parties hereto irrevocably agrees that any legal action or
proceeding with respect to this Agreement and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Agreement and the rights and obligations arising hereunder brought by the other
party hereto or its successors or assigns shall be brought and determined
exclusively in the Delaware Court of Chancery, or in the event (but only in the
event) that such court does not have subject matter jurisdiction over such
action or proceeding, in the United States District Court for the District of
Delaware or another court sitting in the state of Delaware. Each of the parties
hereto hereby irrevocably submits with regard to any such action or proceeding
for itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement or any of the transactions contemplated by
this Agreement in any court other than the aforesaid courts. Each of the parties
hereto hereby irrevocably waives, and agrees not to assert, by way of motion, as
a defense, counterclaim or otherwise, in any action or proceeding with respect
to this Agreement, (a) any claim that it is not personally subject to the
jurisdiction of the above-named courts for any reason other than the failure to
serve in accordance applicable law, (b) any claim that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise) and (c) to the fullest extent permitted by the applicable Law, any
claim that (i) the suit, action or proceeding in such court is brought in an
inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.

     Section 7.11    Waiver of Jury Trial. Each Shareholder hereby waives, to
the fullest extent permitted by applicable law, any right he, she or it may have
to a trial by jury in respect of

9

--------------------------------------------------------------------------------

any litigation directly or indirectly arising out of, under or in connection
with this Agreement. Each Shareholder certifies that no representative of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of any such litigation, seek to enforce the foregoing waiver.

     Section 7.12    Construction. When a reference is made in this Agreement to
an Article or Section, such reference shall be to an Article or Section of this
Agreement unless otherwise indicated. Whenever the words “include,” “includes”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation.” The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. All
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant thereto unless
otherwise defined therein. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such term. Any
agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein.
References to a person are also to its permitted successors and assigns. Each of
the parties has participated in the drafting and negotiation of this Agreement.
If an ambiguity or question of intent or interpretation arises, this Agreement
must be construed as if it is drafted by all the parties and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of
authorship of any of the provisions of this Agreement.

     Section 7.13    Counterparts. This Agreement may be executed in two or more
consecutive counterparts (including by facsimile), each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument, and shall become effective when one or more counterparts
have been signed by each of the parties and delivered (by telecopy or otherwise)
to the other parties.

[Signature Pages follow]

10

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Agreement as of the date and year first written above.

 

ROHM AND HAAS COMPANY      By: /s/ Robert A. Lonergan                    
Name: Robert A. Lonergan Title:    Executive Vice President     THE DOW CHEMICAL
COMPANY    By: /s/ Charles J. Kalil                           Name: Charles J.
Kalil Title:    Executive Vice President, General             Counsel and
Secretary


--------------------------------------------------------------------------------

THE FIRST 1945 TRUST  THE SECOND 1945 TRUST  THE 1955 TRUST  THE 1956 TRUST     
       by   /s/ John C. Haas                                    Name: John C.
Haas                 Title:    Trustee                   /s/ John Otto
Haas                                 Name: John Otto Haas               
 Title:    Trustee                   /s/ Thomas Williaman Haas                 
   Name: Thomas Willaman Haas                 Title:    Trustee   
               /s/ William David Haas                            Name: William
David Haas                 Title:    Trustee      WACHOVIA BANK, N.A.,         
 as Trustee             by   /s/ Jason R. Davis                                
 Name: Jason R. Davis                Title:    Senior Vice President


--------------------------------------------------------------------------------

1961 TRUST A             by   /s/ Carole Haas Gravagno                       
 Name: Carole Haas Gravagno                 Title:    Trustee 
               /s/ John Otto Haas                                    Name: John
Otto Haas                 Title:    Trustee                 /s/ Thomas William
Haas                          Name: Thomas Willaman Haas               
 Title:    Trustee                 /s/ William David Haas                       
     Name: William David Haas                 Title:    Trustee 


--------------------------------------------------------------------------------

1961 TRUST B             by   /s/ John C. Haas                             
Name: John C. Haas                Title:    Trustee                  /s/ David
W. Haas                          Name: David W. Haas                 Title:   
Trustee                  /s/ Leonard C. Haas                        Name:
Leonard C. Haas                 Title:    Trustee                  /s/ Frederick
R. Haas                      Name: Frederick R. Haas                 Title:   
Trustee 


--------------------------------------------------------------------------------

SCHEDULE 1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Shareholder    Shares 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

John C. Haas, John Otto Haas, Thomas Willaman Haas, William    2,279,788  David
Haas and Wachovia Bank, N.A., as trustees of the trust      (Tax Identification
No. 23-6226975) (the “First 1945 Trust”)      formed pursuant to the agreement
dated December 20, 1945,      between Otto Haas, as grantor, and Girard Trust
Company, Phoebe      W. Haas, John C. Haas and F. Otto Haas, as original
trustees     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

John C. Haas, John Otto Haas, Thomas Willaman Haas, William    26,822,996  David
Haas and Wachovia Bank, N.A., as trustees of the trust      (Tax Identification
No. 23-6226976) (the “Second 1945 Trust”)      formed pursuant to the agreement
dated December 21, 1945,      between Phoebe W. Haas, as grantor, and Girard
Trust Company,      Otto Haas, John C. Haas and F. Otto Haas, as original
trustees     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

John C. Haas, John Otto Haas, Thomas Willaman Haas, William    5,801,010  David
Haas and Wachovia Bank, N.A., as trustees of the trust      (Tax Identification
No. 23-6233446) (the “1955 Trust”) formed      pursuant to the trust agreement
dated August 3, 1955, between      Otto Haas, as grantor, and F. Otto Haas, John
C. Haas and The      Philadelphia National Bank, as original trustees     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

John C. Haas, John Otto Haas, Thomas Willaman Haas, William    21,600,755  David
Haas and Wachovia Bank, N.A., as trustees of the trust      (Tax Identification
No. 23-6233448) (the “1956 Trust”) formed      pursuant to the trust agreement
dated as of September 28, 1956,      between Otto Haas, as grantor, and F. Otto
Haas, John C. Haas      and The Philadelphia National Bank, as original
trustees     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  Carole Haas Gravagno, John Otto Haas, Thomas Willaman Haas    3,473,652  and
William David Haas as trustees of the Trust A - for issue of F.      Otto Haas
(Tax Identification No. 23-6524491) (the “1961 Trust      A”) formed pursuant to
the trust agreement dated August 24, 1961,      between Phoebe W. Haas, as
grantor, and F. Otto Haas and John      C. Haas, as original trustees     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

John C. Haas, David W. Haas, Leonard C. Haas and Frederick R.    3,473,652  Haas
as trustees of the Trust B - for issue of John C. Haas (Tax      Identification
No. 23-6524492) (the “1961 Trust B”) formed      pursuant to the trust agreement
dated August 24, 1961, between      Phoebe W. Haas, as grantor, and F. Otto Haas
and John C. Haas,      as original trustees     


--------------------------------------------------------------------------------